Citation Nr: 1416601	
Decision Date: 04/14/14    Archive Date: 04/24/14

DOCKET NO.  09-22 680	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to a rating in excess of 20 percent for right ankle scars.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

John Kitlas, Counsel

INTRODUCTION

The Veteran served on active duty from October 2002 to October 2008. He participated in Operation Iraqi Freedom.

These matters come before the Board of Veterans' Appeals  (Board) from a February 2009 rating decision of the Department of Veterans' Affairs (VA) Regional Office (RO) in St. Louis, Missouri, that in pertinent part, granted service connection for degenerative joint disease (post-operative open reduction internal fixation) of the right ankle and assigned an initial disability ratings of 10 percent effective October 8, 2008.   

The Veteran testified at a hearing before the undersigned Veterans Law Judge (VLJ) in March 2010 hearing.  A transcript of that is of record. 

In November 2010, the Board denied a higher initial rating for the right ankle disability, but granted an initial 10 percent rating for right ankle scars.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court). 

By a July 2011 Order, the Court, pursuant to a joint motion for partial remand (JMR), vacated that the portion of the Board's decision that denied an evaluation in excess of 10 percent for right ankle scars and remanded the case for compliance with the instructions of the JMR.

In December 2011, the Board issued a decision finding, in pertinent part, that the criteria for a 20 percent initial rating, and no higher, for the right ankle scars had been met.

Pursuant to a settlement agreement in the case of National Org. of Veterans' Advocates, Inc. v. Secretary of Veterans Affairs, 725 F. 3d 1312 (Fed. Cir. 2013), the Board's December 2011 decision was identified as having been potentially affected by an invalidated rule relating to the duties of the VLJ that conducted the March 2010 hearing.  In order to remedy any such potential error, the Board sent the Veteran a letter notifying him of an opportunity to receive a new hearing and/or a new decision from the Board.  Subsequently, the Veteran requested only to have the prior decision vacated and a new one issued in its place.  This decision satisfies that request. 

As an additional matter, the Board acknowledges that Veteran perfected appeals on issues other than the current claim.  However, these claims have either been finally adjudicated or withdrawn by the Veteran such that only the present claim remains before the Board for appellate consideration.


FINDINGS OF FACT

1.  The record reflects the four right ankle scars associated with residuals of degenerative joint disease, post-operative open reduction internal fixation of ankle have been tender, superficial, and have not caused limited motion or function, or any disabling effects throughout the pendency of this case.

2.  The four right ankle scars are not in widely separated areas.


CONCLUSION OF LAW

The criteria for a rating in excess of 20 percent for right ankle scars have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321(b)(1) , 4.1, 4.2, 4.7, 4.10, 4.21, 4.118, Diagnostic Code 7804 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminary Matters

VA has a duty to provide the Veteran notification of the information and evidence necessary to substantiate the claims submitted, the division of responsibilities in obtaining evidence, and assistance in developing evidence, pursuant to the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. § 5103(a) ; 38 C.F.R. 
§ 3.159(b).  The claim for an increased rating for right ankle scars arises from a disagreement with the initial disability rating that was assigned following the grant of service connection.  Courts have held that once service connection is granted the claim is substantiated, additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007). 

VA also has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board finds that all relevant facts have been properly developed, and that all evidence necessary for equitable resolution of the issue has been obtained.  The Veteran's service and VA treatment records have been obtained and in January 2009 he was provided with a VA examination in connection with his present claim.  The Veteran has not indicated there are any additional records that VA should seek to obtain on his behalf, to include since the prior Board decision of December 2011.  Therefore, the Board concludes that all reasonable efforts were made by VA to obtain evidence necessary to substantiate the Veteran's claim, and no further assistance to develop evidence is required.

The Veteran has been afforded a hearing before a Veterans Law Judge (VLJ) in which he presented oral argument in support of his increased rating claim.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. 
§ 3.103(c)(2)  (2010) requires that the VLJ who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked. 

Here, during the hearing, the VLJ did not note the bases of the prior determination or the elements that were lacking to substantiate the increased rating claim.  The VLJ did ask specific questions, however, directed at identifying whether the Veteran had symptoms meeting the schedular criteria for a higher rating.  The VLJ also did not specifically seek to identify pertinent evidence not currently associated with this particular claim.  This was not necessary, however, because the Veteran volunteered an account of his recent symptoms.  Accordingly, the Veteran is not shown to be prejudiced on this basis.  Finally, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has he identified any prejudice in the conduct of the Board hearing.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2). 

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and recurrent symptoms.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d at 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a) (West 2002).  Moreover, the Court has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).  

The Board notes that it has thoroughly reviewed the record in conjunction with this case.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence submitted by the appellant or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (The Board must review the entire record, but does not have to discuss each piece of evidence).  Rather, the Board's analysis below will focus specifically on what the evidence shows, or fails to show, on the claims.  See Timberlake v. Gober, 14 Vet. App. 122, 129 (2000) (Noting that the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant).  

Analysis

Disability evaluations are determined by the application of a schedule of ratings, which is based on the average impairment of earning capacity. Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7.  The veteran's entire history is reviewed when making disability evaluations.  See generally 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran.  38 C.F.R. § 4.3. 

In general, when an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58   (1994).  However, when the current appeal arose from the initially assigned rating, consideration must be given as to whether staged ratings should be assigned to reflect entitlement to a higher rating at any point during the pendency of the claim.  Fenderson v. West, 12 Vet. App. 119 (1999).  Also, staged ratings are appropriate in any increased-rating claim in which distinct time periods with different ratable symptoms can be identified.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

The criteria used to evaluate disabilities involving the skin were revised during this appeal, effective October 23, 2008.  See 73 Fed. Reg. 54,708 (Sept. 23, 2008) (codified at 38 C.F.R. § 4.118 , Diagnostic Codes 7800 to 7805).  However, the revisions are only effective for claims filed on or after October 23, 2008, although a claimant may request consideration under the amended criteria.  In this case, the Veteran's claim for service connection was received on October 21, 2008 and he has not requested such consideration.  Nonetheless, the RO has applied the criteria in the May 2009 Supplemental Statement of the Case (SSOC).  Accordingly, those criteria are applicable to the claim. 

A January 2009 VA examination report indicates that the Veteran underwent right ankle surgery in 2005 due to a fracture.  He was noted to have surgical scars on the medial aspect of the right ankle which measured 3.5 by 0.5 inches and 1 by 2 inches, with the second scar having approximately a 0.5 inch depression.  The lateral aspect of the ankle had a 1 by 0.5 inch scar with a slight discoloration and a 4.5 by 0.5 inch scar with a very slight depression.  There was a slight callous formation noted in the scar tissue.  The scars were freely motile and slightly tender upon palpation.  No adhesions were noted.  There were no ulcerations or skin breakdown, no limitations caused by the scars, and no disfigurement.  The Veteran was diagnosed as having a right ankle scar and slight degenerative joint disease of the right ankle. 

Given the clinical findings, the Board finds that a higher rating is not warranted under the former Diagnostic Codes applicable to rating scars. 

Effective August 30, 2002, Diagnostic Code 7801 provided that scars, other than head, face, or neck, that are deep or that cause limited motion warrant a 10 percent rating if the area or areas exceed 6 square inches (39 sq. cm).  A 20 percent rating requires an area or areas exceeding 12 square inches (77 sq. cm).  (Note 1) Scars in widely separated areas, as on two or more extremities or on anterior and posterior surfaces of extremities or trunk, will be separately rated and combined in accordance with § 4.25 of this part.  (Note 2) A deep scar is one associated with underlying soft tissue damage.  38 C.F.R. § 4.118, Diagnostic Code 7801 (2002).  According to the 2009 VA examination findings, none of the right ankle scars involve underlying tissue and they are not deep.  The examiner indicated that the scars were freely motile and without adhesions, and there was no limitation caused by the scars.  Thus, Diagnostic Code 7801, which is for deep scars or scars that cause limited motion is not applicable to the Veteran's right ankle scars.  For this reason, the Board need not discuss whether the Veteran's right ankle scars, two of which are located on the medial aspect and two of which are located on the lateral aspect- constitute scars that are located in 'widely separated areas.'  Nonetheless, the Board finds that the Veteran's scars are not are located in 'widely separated areas.'  First, the Board does not find the medial and lateral aspects of the ankle to represent a wide area.  Second, and lastly, the medial and lateral aspects of the right lower extremity indicate contiguous areas on the ankle that are not 'separated;' whereas the anterior and posterior aspects of an extremity are, by their very nature, 'separated' due to the medial aspect being located in between those two areas. 

Diagnostic Code 7802 provided that scars, other than the head, face or neck that are superficial and that do not cause limited motion warrant a maximum 10 percent evaluation if the area or areas are 144 square inches or greater.  38 C.F.R. § 4.118 , Diagnostic Code 7802 (2002).  A higher rating is not warranted under this code as the right ankle scars, individually and in the aggregate, do not measure 144 square inches. 

Diagnostic Code 7803 provided that a superficial, unstable scar warrants a 10 percent rating.  38 C.F.R. § 4.118, Diagnostic Code 7803 (2002).  The evidence does not show that any of the right ankle scars are unstable, such that there is a frequent loss of covering on the skin.  The 2009 VA examiner indicated that there were no ulcerations or skin breakdown of the scars.  The Veteran has not reported such occurrences either.

Diagnostic Code 7804 provided that a 10 percent disability evaluation was warranted for superficial scars, which are painful on objective demonstration. 38 C.F.R. § 4.118 , Diagnostic Code 7804 (2002).  The Board notes that the Veteran's scars were tender on objective evaluation at the 2009 examination.  However, a 10 percent rating is the maximum evaluation; thus, it does not provide for the benefit currently sought on appeal which is a rating in excess of 20 percent.

Finally, under Diagnostic Code 7805, other scars are to be rated on limitation of function of affected part. 38 C.F.R. § 4.118, Diagnostic Code 7805 (2002).  Again, the evidence does not show that the scar resulted in limitation of function in this case. 

As noted, the criteria for rating scars were revised, effective October 23, 2008. Under the 2008 revisions, Diagnostic Codes 7801 and 7802 were not changed in a manner that is outcome determinative in this case, as the Board has already indicated that Diagnostic Code 7801 is for rating deep scars or scars that cause limited motion - neither of which describes the Veteran's right ankle scars. Diagnostic Code 7803 was removed.  38 C.F.R. § 4.118, Diagnostic Codes 7801, 7802 (2013). 

Diagnostic Code 7804 provides that five or more scars that are unstable or painful warrant a 30 percent rating, three or four scars that are unstable or painful warrants a 20 percent rating, one or two scars that are unstable or painful warrant a 10 percent rating.  Note (1): An unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar.  38 C.F.R. § 4.118, Diagnostic Code 7804 (2013).  Note (2): If one or more scars are both unstable and painful, add 10 percent to the evaluation that is based on the total number of unstable or painful scars.  Note (3): Scars evaluated under diagnostic codes 7800, 7801, 7802, or 7805 may also receive an evaluation under this diagnostic code, when applicable.  Given the clinical findings here that show the Veteran has no more than four scars which are all objectively tender, the Board finds that a rating in excess of 20 percent is not warranted in this case. 

Diagnostic Code 7805 provides that any other scars, including linear scars are to be rated based on any disabling effect(s). 38 C.F.R. § 4.118 , DC 7805 (2010). The current version of Diagnostic Code 7805 is inapplicable as the evidence does not show that the Veteran's right ankle scars produce any disabling effects.  The VA examiner found no residuals other than superficial surgical scars that were slightly tender. 

In sum, the Board finds that no more than a 20 percent rating is under the applicable Diagnostic Codes.  The Board finds that the VA examination report is the most probative evidence of the nature and severity of the Veteran's right ankle scars, as it was based on a physical examination and as sufficient information was provided so the Board was able to render an informed determination.  Due consideration has been given to Hart v. Mansfield, 21 Vet. App. 505 (2007).  However, a higher evaluation is not warranted for any period of time that is covered by this appeal. 

In exceptional cases an extraschedular rating may be provided. 38 C.F.R. § 3.321 . The Court has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1), for determining whether a Veteran is entitled to an extra-schedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extra-schedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  The Board finds that the rating criteria contemplate the Veteran's service-connected right ankle residuals scars as they are superficial and productive of only slight tenderness on palpation without any functional impairment, manifestations that are specifically contemplated in the rating criteria.  The rating criteria are therefore adequate to evaluate the Veteran's right ankle residuals scars disability and referral for consideration of extraschedular rating is not warranted. 

Finally, the Court has held that entitlement to a TDIU is an element of all appeals for a higher initial rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Entitlement to a TDIU is raised when a Veteran: (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability.  In this case, the Veteran was discharged from service in October 2008.  The January 2009 VA examination report reveals that the Veteran reported that he was planning on going back to school.  During the March 2010 hearing, the Veteran's representative testified that the Veteran was a student at Missouri State University and that he was studying to be a teacher.  As there is no evidence of unemployability, the question of entitlement to a TDIU is not raised.


ORDER

A rating in excess of 20 percent for right ankle scars is denied.



____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


